I
i
1

An unpublis tdprder shall not beregag'de‘d as precedentand shall not be cited as legal authority. SCR 123.!

IN THE SUPREME COURT OF THE STATE OF NEVADA

f

I
CASE PACIFIC COMPANY, A No. 65703
CALIFORNIA CORPORATION,
Appellant, ' _
vs. %
CAPRIATI CONSTRUCTION
‘CORPORATIDNW mm, A RHODE
ISLAND CORPORATION; FIDELITY
3 AND DEPOSIT COMPANY OF
3 MARYLAND; AND ZURICH. . .
AMERICAN INSURANCE COMPANY,

Res ondents.

 

 

 

ORDER DISMISSING APPEAL
AND VACATING ORAL ARGUMENT
Pursuant to the stipulation of the parties and cause
appeariﬁg, this appeal 13 dismissed. The parties shall bear their own costs
and attorney fees. NRAP 4203). The oral argument of this matter,
currently schaduled far December 16, 2015; at 10:30  in Las Vegas, is

therefore vacated.
It is $0 ORDERED,

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

W
BY:  , ‘

cc: Hon. Douglas Smith, District Judge
Gibbs Giden Locher Turner Senet 8; Wittbrodt LLP
Susan Frankewich, Ltd.
SUPREME COURT Eighth District Cﬂurt Clerk

OF s

NEVADA I

l

CLERK’S {moan i
awn-m @ 

 

 

5w emigL_